Citation Nr: 1610782	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  13-08 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an increased rating for a panic disorder, in excess of 30 percent prior to June 4, 2014; and in excess of 50 percent thereafter.
 
2. Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to September 1992. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2012 and March 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

The Veteran testified before the undersigned Acting Veterans Law Judge at a June 2013 videoconference hearing, and a transcript of this hearing is of record.

In a July 2015 decision, the Board granted an increased rating of 50 percent for the Veteran's service-connected panic disorder for the period from June 4, 2014; and denied increased ratings in excess of 30 percent for that disorder prior to June 4, 2014; and in excess of 50 percent thereafter. In that decision, the Board also denied entitlement to a TDIU. The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court). In a February 2016 Order, the Court granted a January 2016 Joint Motion for Remand filed by the parties, which, in part, upheld the Board's grant of an increased rating of 50 percent for the panic disorder for the period from June 4, 2014; and, in part, vacated the Board's denials of increased ratings in excess of 30 percent for that disorder prior to June 4, 2014; and in excess of 50 percent thereafter; and entitlement to a TDIU. In its order, the Court remanded the vacated issues to the Board for further development. 

The issues of service connection for posttraumatic stress disorder, sleep apnea, insomnia, and muscle twitching/tardive dyskinesia have been raised by the record in a February 2016 claim for benefits, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and "Virtual VA" paperless claims processing system. Accordingly, any future review of this appeal should take into consideration these electronic records (electronic claims file).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

In the Joint Motion for Remand, the parties agreed that VA had failed to comply with it duty to assist veterans by not attempting to obtain outstanding private treatment records. The parties also agreed that VA had not considered the evidence regarding psychiatric treatment that occurred during the one-year period prior to the September 2011 filing of the Veteran's claim for an increased rating for a panic disorder. A remand is necessary to comply with the requirements of the Joint Motion for Remand. 

As the Veteran's claim for a TDIU is inextricably intertwined with his claim for an increased rating for a panic disorder, it is being remanded as well. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file all outstanding post-service records regarding VA and private treatment for a psychiatric disorder dating back to September 19, 2010. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Ensure the appellant is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records. The AOJ is advised to request that the Veteran provide the necessary forms to allow for the obtainment of records from the Western Psychiatric Institute and Clinic, Bellefield, Latrobe Hospital, and any other facilities where he sought treatment. Also, the AOJ should attempt to obtain any workmen's compensation records from the Veteran's 2012 claim against Dollar General. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented. Insure that the Veteran is provided with the necessary authorization and release forms to procure any outstanding records.

2. Provide the claims file to a qualified examiner in order to obtain an opinion regarding the severity of the Veteran's panic disorder. The examiner should perform all necessary testing to determine the functional impairment caused by the service-connected psychiatric disability. The examiner should also describe the effects of the disability upon the Veteran's ordinary activities, if any. 

3. Perform any further development deemed necessary, to include the potential referral of the Veteran's TDIU claim to the Director, Compensation Service, for extraschedular consideration for any time during the appeal period during which his disability ratings did not meet the threshold criteria set forth in 38 C.F.R. § 4.16(a) (2015) that must be met before a schedular TDIU may be considered.

4. Readjudicate the claims on appeal. In adjudicating the claim for an increased rating for a panic disorder, the AOJ should consider the propriety of an increase during the one-year period prior to the September 2011 filing of the Veteran's claim for an increased rating for a panic disorder. If the benefits sought are not fully granted, furnish the Veteran a supplemental statement of the case, and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

